DETAILED ACTION
	The Response filed 31 August 2022 has been entered.  Claims 1-3 and 5-22 are pending, with claims 21-22 being new.  Claim 4 has been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive for the following reasons in view of Eby et al. (US 5,586,373).
The applicant argues with respect to claim 1 on pgs. 15-17 of the Response that the prior art lacks teaching that the base body has a rail which extends in the direction of the longitudinal axis and in which a guide section of the sliding piece is received and is displaceable in a guided manner, wherein an axis of rotation about which the screw element is rotatably supported extends through the rail.  However, Eby discloses in Figs. 1-3 that the base body 12 has a rail 20, 22 which extends in the direction of 10the longitudinal axis and in which a guide section 28, 32 of the sliding piece 14 is received and is displaceable in a guided manner; and wherein an axis of rotation about which the screw element 44 is rotatably supported extends through the rail 20, 22.  
The applicant argues with respect to claim 1 on pg. 17 of the Response that the screw element 44 in Eby extends through the larger cross-sectional portion 20 rather than the smaller cross-sectional portion 22 with the rail 24.  However, Eby is now interpreted by the examiner as having a rail 20, 22 being formed by the contiguous portions 20, 22.
Applicant’s arguments, see pg. 16 of the Response, filed 31 August 2022, with respect to the previous rejection of claim 1 in view of Benda (US 5,300,740) have been fully considered and are persuasive.  The 102 rejection of claim 1 in view of Benda has been withdrawn, because the rail 60 on the base body 20 doesn’t receive the guide section 70, 72 of the sliding piece 27 therein.  Instead, the guide section 70, 72 of the sliding piece 27 receives the rail 60 therein. 
Specification
The amendments to the specification filed 31 August 2022 have not been entered because the paragraphs referenced for the amendments are not in the filings of the specification.  It appears that said paragraphs refer to paragraphs in the US-PGPUB rather than the applicant’s filings.  Therefore, the objections are maintained for the last filing of the specification to have been entered (the filing of 28 May 2020), as repeated below.  
The disclosure is objected to because of the following informalities: the specification lacks the appropriate heading for the various sections per 37 CFR 1.77(b).  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eby et al. (US 5,586,373) in view of Benda (US 5,300,740).
Regarding claim 1, Eby discloses in Figs. 1-3 a securing apparatus for securing a valve lever in a set position (wherein “for securing a valve lever in a set position” recites an intended use that isn’t seen as defining over the structure of the prior art, see also MPEP 2111.02), comprising a base body 12; a sliding piece 14; and a screw 5element 44, wherein the base body 12 and the sliding piece 14 each have a clamping surface (comprising the roughened surfaces on the clamping pods 34, 36); 
wherein the sliding piece 14 is displaceably supported at the base body 12 along a longitudinal axis; 10
wherein the screw element 44 is rotatably supported at the base body 12 and has a thread that is in engagement with a mating thread of the sliding piece 14 so that a position of the sliding piece 14 relative to the base body 12 along the longitudinal axis is restricted to a maximum spacing between the clamping surfaces that can be changed by a 15rotation of the screw element 44 in order to clamp the valve lever between the clamping surfaces (wherein “in order to clamp the valve lever between the clamping surfaces” recites an intended use that isn’t seen as defining over the structure of the prior art); 
wherein the base body 12 has a rail 20, 22 which extends in the direction of 10the longitudinal axis and in which a guide section 28, 32 of the sliding piece 14 is received and is displaceable in a guided manner; and 
wherein an axis of rotation about which the screw element 44 is rotatably supported extends through the rail 20, 22.  
Eby lacks a blocking receiver formed in each of the screw element and base body, wherein, depending on a rotational position of the screw element, one of at least one blocking receiver formed at the screw element is aligned with one of at least one blocking receiver formed at the 20base body so that a blocking element can engage into both the at least one blocking receiver of the screw element and the at least one blocking receiver of the base body in order to block the screw element in the corresponding rotational position.
Benda teaches in Figs. 1-17 blocking receivers 104, 46, in the screw element 28 and base body 26, wherein, depending on a rotational position of the screw element 28, one of at least one blocking receiver 104 formed at the screw element 28 is aligned with one of at least one blocking receiver 46 formed at the 20base body 26 so that a blocking element 106 can engage into both the at least one blocking receiver 104 of the screw element 28 and the at least one blocking receiver 46 of the base body 26 in order to block the screw element 28 in the corresponding rotational position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw element and base body in Eby to each include blocking receivers through which a blocking element can be selectively inserted to prevent rotation of the screw element relative to the base body and fix the distance between the clamping surfaces, as Benda teaches (col. 4, lines 41-51).
Regarding claim 5, Eby discloses in Figs. 1-3 that the rail 20, 22 has a C-shaped section in cross-section (Fig. 4); and/or 15wherein the guide section 28, 32 has a T-shaped section in cross-section (Fig. 4).  
Regarding claim 6, Eby discloses in Figs. 1-3 that the width of the rail 20, 22 amounts to at least 80% of the width of the clamping surface (on pod 34) of the base body 12 (because the rail 20, 22 appears to have the same width as said clamping surface on pod 34, i.e. 100% of the width of said clamping surface on pod 34); and/or wherein the depth of 20the rail 20, 22 amounts to at least 30% of the depth of the clamping surface (on pod 34) of the base body 12.  
Regarding claim 7, Eby discloses in Figs. 1-3  that the width of the rail 20, 22 amounts to at least 90% of the width of the 25clamping surface (on pod 34) of the base body 12 (because the rail 20, 22 is appears to have the same width as said clamping surface on pod 34, i.e. 100% of the width of said clamping surface on pod 34); and/or wherein the depth of the rail 20, 22 amounts to at least 50% of the depth of the clamping surface (on pod 34) of the base body 12.
Regarding claim 8, Eby discloses in Figs. 1-3 that the clamping surfaces are aligned in parallel with one another.
Regarding claim 9, Eby discloses in Figs. 1-3 that the clamping surfaces are oriented perpendicular to the longitudinal axis.  
Regarding claim 10, Eby discloses in Figs. 1-3 that the screw element 44 is configured as a screw or nut, but lacks teaching that it is a wing screw or a wing nut.
Benda teaches in Figs. 1-17 a similar screw element 28 that is configured as a wing screw or as a wing nut (because “gripping blade 102” is shaped like the wing(s) of a wing screw/nut).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw/nut disclosed by Eby to be a wing screw/wing nut with a “gripping blade,” as Benda teaches, because the user can easily can easily manipulate the screw element by hand, as suggested by Benda disclosing in col. 4, lines 41-44 that the winged portion is a “gripping blade 102” and a preferable configuration.
Regarding claim 19, Eby discloses in Figs. 1-3 that the screw element 44 has a screw shaft (comprising the threaded shaft), at which the thread is formed, and a screw head (comprising the hexagon-shaped end) that is widened with respect to the 15screw shaft; wherein the base body 12 has a bore 38 that extends in the direction of the longitudinal axis and that is engaged through by the screw shaft of the screw element 44; and wherein the screw head is arranged at one side of the bore 38, 20whereas the thread of the screw shaft is in engagement with the mating thread of the sliding piece 42 at the other side of the bore 38.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eby in view of Benda, as applied to claim 1 above, and further in view of Castor et al. (US 2010/0244348).
Regarding claim 2, Eby discloses clamping surfaces as previously discussed, but lacks teaching that one of the clamping surfaces of the base body and the sliding piece comprises a surface composed of a roughened metal and32 the other of the clamping surfaces of the base body and the sliding piece comprises an elastic mat.
Castor teaches in Figs. 1-12 that one 190 of the clamping surfaces 180, 190 of the base body and the sliding piece comprises a surface 190 composed of a roughened metal (paragraph 46) and32 the other 180 of the clamping surfaces 180, 190 of the base body and the sliding piece comprises “additional gripping materials or the like to improve the gripping ability” (paragraph 46), and Benda teaches in Figs. 1-17 that at least one of the clamping surfaces 58, 84 of a base body 26 and a sliding piece 27 may comprise an elastic mat 110 to improve the gripping ability of the clamping surface(s) 58, 84 (col. 6, lines 24-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the clamping surfaces of the base body and the sliding piece comprises a surface composed of a roughened metal and32 the other of the clamping surfaces of the base body and the sliding piece comprises an elastic mat to increase the gripping capability of the clamping surfaces, as Castor and Benda teach, wherein the metal could be provided as the base material for the base body and/or sliding piece because of its durability and the elastic mat would be provided as a layer on the base material as Castor and Benda teaches.
Regarding claim 3, Castor teaches in Figs. 1-12 that the surface 190 composed of a roughened metal comprises a grooved metal (paragraph 46).
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eby in view of Benda, as applied to claim 1 above, and further in view of Jeromson et al. (US 5,213,308).
Regarding claims 11, Eby discloses a screw element with a screw head, but lacks teaching that the head has a head comprising at least one application surface that is aligned in parallel with the axis of rotation about which the screw element is rotatable and that is configured to be acted on by hand in a peripheral direction about the axis of rotation in order to rotate the screw element, wherein the application surface has an engagement depression 20in a radial end section spaced apart from the axis of rotation in order to prevent a radial slipping off of a finger from the application surface, said finger acting on the application surface in said end section in the peripheral direction.25
Jeromson teaches in Figs. 1-4 a handle/head 66 for rotating a shaft 34 similar to the screw element disclosed by Eby, the head 66 comprising at least one application surface (comprising one of the long sides of the handle 66 with the two concaved, textured surfaces) that is aligned in parallel with the axis of rotation about which the rotating shaft 34 is rotatable and that is configured to be acted on by hand in a peripheral direction about the axis of rotation in order to rotate the rotating shaft 34; wherein the application surface (comprising one of the long sides of the handle 66 with the two concaved, textured surfaces) has an engagement depression (comprising one of said concaved, textured surfaces) 20in a radial end section spaced apart from the axis of rotation in order to prevent a radial slipping off of a finger from the application surface, said finger acting on the application surface in said end section in the peripheral direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw head in the combination of Eby and Benda to be configured like the handle/head taught by Jeromson (comprising at least one application surface with an engagement depression to prevent radial slipping off of a finger), because one having ordinary skill would recognize that the concaved, textured surfaces would improve the gripping capability of the screw head.
Regarding claim 12, Jeromson teaches in Figs. 1-4 that to form the engagement depression (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) in the radial end section, the application surface is concavely arched about an axis that is in parallel with the axis of rotation and that is spaced apart from the axis of rotation.  
Regarding claim 13, Jeromson teaches in Figs. 1-4 that the application surface (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) is oriented radially to the axis of rotation in the region of the axis of rotation, with the engagement depression in the radial end section being arched, starting from the 5radial orientation, in the direction of a tangential orientation.  
Regarding claim 15, Jeromson teaches in Figs. 1-4 that the handle 66 (i.e. the screw head in the modification of Eby and Benda in view of Jeromson) has a further application surface (comprising the second one of the long sides of the handle 66 with the two concaved, textured surfaces) that is aligned in parallel with the axis of rotation and that is configured to be 15acted on by hand in the peripheral direction about the axis of rotation; wherein the at least one application surface and the further application surface face in mutually opposite directions; and wherein the further application surface also has an engagement depression (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) in a radial end section spaced apart from the axis of rotation.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eby in view of Benda, as applied to claim 19 above, and further in view of Barillaro et al. (US 2012/0047714).
Regarding claim 20, Eby discloses a securing apparatus with a screw shaft extending through the bore of the base body, as previously discussed, but lacks a securing clamp that at least partly engages around 25the screw shaft at said other side of the bore and that is axially fixed to the screw shaft with respect to the longitudinal axis.
Barillaro teaches in Figs. 1-6 a securing clamp 34 that at least partly engages around 25the screw shaft 32 at said other side of the bore and that is axially fixed to the screw shaft 32 with respect to the longitudinal axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus in the combination of Eby and Benda to include a securing clamp on the screw shaft opposite from the screw head to prevent the screw element from being retracted from the base body and sliding piece, as Barillaro similarly teaches (paragraph 61), until the assembly is intentionally meant to be disassembled.
Allowable Subject Matter
Claims 21-22 are allowed.
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 21, the blocking recess and the engagement depression being arranged diametrically opposite one another with respect to the axis of rotation; and
with regard to claim 22, a radial end section of the web that is formed between said radial end sections of the application surfaces is widened at both sides in the peripheral direction about the axis of rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 14, the blocking recess and the engagement depression being arranged diametrically opposite one another with respect to the axis of rotation; and
with regard to claim 16, a radial end section of the web that is formed between said radial end sections of the application surfaces is widened at both sides in the peripheral direction about the axis of rotation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753